NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                      MAR 17 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10081

             Plaintiff - Appellee,               D.C. No.
                                                 3:12-cr-00078-RCJ-VPC-1
   v.

GARY H. LANE,                                    MEMORANDUM*

             Defendant - Appellant.

                     Appeal from the United States District Court
                              for the District of Nevada
                     Robert Clive Jones, District Judge, Presiding

                             Submitted March 13, 2015**
                              San Francisco California

Before: McKEOWN, MURGUIA, and FRIEDLAND, Circuit Judges.

        Gary Lane appeals the sentence imposed following his guilty plea to twelve

counts of mail fraud and five counts of attempted tax evasion. We have jurisdiction

under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not err—and certainly did not clearly err, see United

States v. Aragbaye, 234 F.3d 1101, 1107 (9th Cir. 2000), superseded by statute on

other grounds as stated in United States v. McEnry, 659 F.3d 893, 899 n.8 (9th Cir.

2011)—in imposing a two-level enhancement on the basis that Lane’s offense

involved sophisticated means. See U.S. Sentencing Guidelines Manual

§ 2B1.1(b)(10)(C) (2013). “Conduct need not involve highly complex schemes or

exhibit exceptional brilliance to justify a sophisticated means enhancement.”

United States v. Jennings, 711 F.3d 1144, 1145 (9th Cir. 2013). Lane’s conduct

was comparable to conduct that we have previously held sufficient to support

imposition of this sophisticated means enhancement. See United States v. Tanke,

743 F.3d 1296, 1307 (9th Cir. 2014); United States v. Horob, 735 F.3d 866, 868-69,

872 (9th Cir. 2013) (per curiam).

      Likewise, the district court did not clearly err, see United States v. Scrivener,

189 F.3d 944, 950 (9th Cir. 1999), in imposing a two-level enhancement on the basis

that Lane knew or should have known that at least one of his victims was particularly

vulnerable, see U.S. Sentencing Guidelines Manual § 3A1.1(b)(1) (2013). The

record amply supports the district court’s imposition of this enhancement.



                                          2
      Finally, Lane’s sentence is not substantively unreasonable. See United

States v. Blinkinsop, 606 F.3d 1110, 1116 (9th Cir. 2010). “[I]n the overwhelming

majority of cases, a Guidelines sentence will fall comfortably within the broad range

of sentences that would be reasonable in the particular circumstances,” United States

v. Treadwell, 593 F.3d 990, 1015 (9th Cir. 2010) (quoting United States v. Carty,

520 F.3d 984, 994 (9th Cir. 2008) (en banc)) (internal quotation marks omitted), and

Lane’s within-Guidelines sentence is no exception.

      AFFIRMED.




                                         3